Per Curiam.
Assignments of error, based upon exceptions to the overruling by the court of objections to question, on the ground that same was leading, and of objections to testimony on the ground that same was in violation of the “hearsay” rule, cannot be sustained.
Whether counsel shall be permitted to ask a leading question, is within the discretion of the trial judge. The exercise of such discretion will not be reviewed on appeal. Crenshaw v. Johnson, 120 N. C., 270; Bank v. Carr, 130 N. C., 481; S. v. Cobb, 164 N. C., 419; Howell v. Solomon, 167 N. C., 588.
*529Tbe testimony objected to was offered and admitted for tbe purpose of corroboration. His Honor was careful to so instruct tbe jury. Burnett v. Railroad, 120 N. C., 517; Belk v. Belk, 175 N. C., 69. Tbe testimony of witness tbat be smelled tbe liquor in tbe can, and tbat it bad tbe odor of whiskey was competent. S. v. Sigmon, 190 N. C., 684. There is
No error.